
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.26


AMENDMENT TO EMPLOYMENT AGREEMENT


        This amendment to the Employment Agreement dated July 1, 2002 by and
between Rentrak Corporation, an Oregon corporation (the "Company"), and Ronald
Giambra ("Executive") (said Employment Agreement being referred to herein as the
"Original Agreement"), is made as of the date executed by the parties below and
is intended to supplement and supercede the Original Agreement in the following
respects.

        1.    Extension of Term.    The parties agree to extend the term set
forth the three year term set forth in Section 1.1 of the Original Agreement for
one (1) year such that the employment of Executive shall will continue until
June 30, 2006 (as opposed to June 30, 2005 in the Original Agreement), unless
earlier terminated as provided in the Original Agreement.

        2.    Severance Payment on Change in Control.    For purposes of this
Agreement, a "Change in Control" of the Company shall be deemed to have occurred
if any of the events set forth below occur after the date hereof:

        (a)   Any "person" as defined in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the corporation's then-outstanding securities; or

        (b)   The shareholders of the Company approve a merger or consolidation
of the corporation with any other corporation; or

        (c)   The shareholders of the Company approve a plan of liquidation of
the corporation or an agreement for the sale or disposition of the corporation
or all or substantially all of its assets; or

        (d)   The Theatrical Division of the Company (or all or substantially
all of its assets) is sold to any other company or corporation.

In the event a Change in Control occurs (or in the event Executive is terminated
by the Company within 2 years after a Change in Control occurs, provided such
termination is (a) by the Company other than for Cause, as defined in
Section 4.3.1 of the Original Agreement, or (b) by Executive for Good Reason, as
defined in Section 4.5.1 thereof), then the Company shall immediately pay to
Executive a cash lump sum in an amount equal to (I) 2.99 multiplied by
Executive's "Base Salary" determined pursuant to Section 280G of the Internal
Revenue Code of 1986, as amended ("the Code"), less (ii) any other amount which
constitutes a "parachute payment" to Executive as defined in Section 280G(b)(2)
of the Code.

        3.    Section 280G Cap.    It is the intent of the parties hereto that
no amount payable pursuant to the terms of this Agreement shall cause any
payment or transfer by the Company or for the benefit of Executive, whether paid
or payable (or transferred or transferable) pursuant to the terms of this
Agreement or otherwise (a "Payment"), to be subject to taxation under
Section 4999 of the Code and as an "excess parachute payment" as defined in
Section 280G of the Code. In the event that the last independent auditors
selected by the Board prior to the termination of Executive under this Agreement
(the "Auditors") determine that any such item constitutes an "excess parachute
payment," and that the limitation of this Section 2 of this Amendment would
result in a larger after-tax benefit to Executive, then Executive may (but is
not required to) irrevocably elect to relinquish or not exercise any payments or
benefits available to Executive under any plan, contract or program before the
payment or enjoyment thereof in order to limit such payments or benefits for the
purpose of (I) eliminating any "excess parachute payment" or (ii) causing
Executive to become eligible to receive all or any portion of the cash payment
that would be made pursuant to Section 2 of this Amendment to the Original
Agreement if Executive had no "parachute payments" as defined in
Section 280G(b)(2) of the Code. For purposes of these calculations, (I) all
amounts received in connection with Executive's employment by the Company or to
be received by Executive in connection with a change in the ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of

--------------------------------------------------------------------------------




the Company (including but not limited to payments or benefits that Executive
becomes entitled to in connection with a "Change in Control" as defined in
Section hereof) shall be treated as "parachute payments" within the meaning of
Section 280G(b)(2) of the Code, except to the extent that such amounts are
(A) relinquished pursuant to the preceding sentence or (B) identified in the
written opinion of independent tax counsel selected by the Auditors and approved
by Executive (which approval shall not be unreasonably withheld) as not
constituting parachute payments or excess parachute payments (in whole or in
part), or as representing reasonable compensation for personal services to be
rendered or actually rendered before the Change in Control in excess of the base
amount, within the meaning of Section 280G(b)(4)(B) of the Code, and (ii) the
value of any non-cash benefit or any deferred cash payment included in the
calculations shall be determined by the Auditors in accordance with the
principles of Section 280G(d)(3) and (4) of the Code. The Company shall bear the
expense of obtaining the opinion of the independent tax counsel referred to in
the preceding sentence.

        4.    No Mitigation.    Executive shall not be required to mitigate
damages with respect to the amount of any payment provided under this Agreement
by seeking other employment or otherwise, nor shall the amount of any payment
provided under this Agreement be reduced by retirement benefits, deferred
compensation or any compensation earned by Executive as a result of employment
by another employer.

        5.    Successor to Company.    The Company shall require any successor
or assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to Executive,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such successor or assignment had taken place. As
used in this Agreement, "Company" shall mean the Company as hereinbefore defined
and any successor or assign to its business and/or assets as aforesaid which
executes and delivers the agreement provided for in this section or which
otherwise becomes bound by all the terms and provisions of this Agreement by
operation of law.

        3.    No Other Changes:    Except as expressly provided for in this
Agreement, the Original Agreement will remain in full force and effect.

        4.    Entire Agreement.    This Amendment to the Original Agreement
contains the entire agreement and understanding between the parties regarding
the limited subject matter addressed herein and supersedes any prior or
contemporaneous written or oral agreements, representations and warranties
between them respecting the subject matter of this Amendment. This Amendment may
be amended only by a writing signed by Executive and by a duly authorized
representative of Company.

The parties have duly executed this Agreement effective as of June 1, 2003.

RENTRAK CORPORATION EXECUTIVE:
By
  Name: Ronald Giambra Title:  

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.26



AMENDMENT TO EMPLOYMENT AGREEMENT
